Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches neural networks and object detection methods, including various versions of you only look once (YOLO) networks, including YOLO-V2 which is also known as YOLO 9000.   YOLO networks involve the use and manipulation of convolutional layers. The prior art does not teach or fairly suggest, as a whole, an object detection device based on a neural network, comprising: a transceiver; a storage medium, storing an improved YOLO-V2 neural network; and a processor, coupled to the storage medium and the transceiver, wherein the processor receives an input image through the transceiver and identifies an object in the input image according to the improved YOLO-V2 neural network, and the improved YOLO-V2  neural network comprises: a residual block, wherein a first input of the residual block is connected to a first convolution layer of the improved YOLO-V2 neural network, an output of the residual block is connected to a second convolution layer of the improved YOLO-V2 neural network, and the residual block is configured to transmit, to the second convolution layer, a summation result corresponding to the first convolution layer; and a third convolution layer and a fourth convolution layer, the third convolution layer comprising a first number of filters, the fourth convolution layer comprising a second number of filters, wherein the third convolution layer and the fourth convolution layer are generated by decomposing a convolution layer of an original YOLO-V2 neural network by the processor, the convolution layer comprises a third number of filters, and the first number is less than the third number. When incorporating all the limitations of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648